DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually decreases" in claim 1 is a relative term which renders the claim indefinite.  The term "gradually decreases" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes the claim will be considered to recite “
Claims 2-10 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Per claim 1, while it is known in the art to provide a rural landscape-type nitrogen and phosphorus ecological interception ditch system, comprising a sediment buffer zone, an ecological ditch unit, an interception-conversion pool and a field ridge hedge fence, wherein the sediment buffer zone, the ecological ditch unit, and the interception-conversion pool are sequentially arranged in a continuous ditch along a direction of a water flow; and the field ridge hedge fence is provided on field ridges along one or both sides of the ditch;
wherein a downward slope is provided at a front end of the sediment buffer zone along a water inflow direction, to form a water-fall zone, and an end of the water-fall zone is connected to a ditch bottom of the ditch; a buffer flow regulating wall perpendicular to the direction of the water flow is provided downstream of the water-fall zone and the buffer flow regulating wall spans a cross section of the entire ditch, a plurality of through-flow holes is arranged in the buffer flow regulating wall (see, for example, US 5,993,649 to DeBusk et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the system further comprising a distribution density of the through-flow holes 

wherein the interception-conversion pool is provided in the embedded ditch, and has a bottom that is lower than the ditch bottom, and a water inlet and a water outlet that are flush with the ditch bottom, an interior of the interception-conversion pool is divided into a catchment area, an adsorption-interception area, and a water storage and drainage area sequentially along the direction of the water flow, a carbon-based filler wall that spans a cross section of a pool body is provided in the adsorption-interception area, and the catchment area and the water storage and drainage area are separated by the carbon-based filler wall so as not to be directly communicated with each other, a shell of the carbon-based filler wall adopts a porous frame, the porous frame has a hollow interior and a water-permeable outer wall, and in an inner cavity thereof, a water-inflow surface, a water-outflow surface and a bottom are respectively laid with a sponge layer; a cavity between the sponge layers  is filled with two layers of different fillers, of which a lower part is a percolation layer and an upper part is a carbon-based adsorption filler layer; and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
11/1/21